J-S27015-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CAMERON BUSSOLETTI AND                     :     IN THE SUPERIOR COURT OF
    JONATHAN DUSHAW                            :          PENNSYLVANIA
                                               :
             v.                                :
                                               :
    NANCY J. SHATTUCK REAL ESTATE &            :
    ASSOCIATES, LLC, AND NANCY                 :
    SHATTUCK                                   :
                                               :     No. 535 WDA 2021
                       Appellants

               Appeal from the Judgment Entered June 30, 2021
     In the Court of Common Pleas of Warren County Civil Division at No(s):
                                 2018-00266


BEFORE:      OLSON, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                           FILED: DECEMBER 30, 2021

        Appellants, Nancy J. Shattuck Real Estate and Associates, LLC and

Nancy Shattuck, appeal from the judgment entered on June 30, 2021, in favor

of Cameron Bussoletti and Jonathan Dushaw (hereinafter, collectively,

“Plaintiffs”) and against Appellants in the amount of $17,894.64. We affirm.

        The trial court ably summarized the underlying facts and procedural

posture of this appeal:

          On June 21, 2018, Plaintiffs filed a complaint alleging they
          were owed commission monies as a result of the contracts
          for sale and/or closing monies on [13] properties during the
          course of time the Plaintiffs were independent contractors
          working on behalf of [Appellants]. . . .

          Plaintiffs filed a praecipe for arbitration on April 25, 2019.
          Arbitration was held on July 2, 2019 where Plaintiffs were

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S27015-21


        awarded $18,003.93 plus statutory pre-judgment interest of
        6% per annum. On July 23, 2019, [Appellants] filed a notice
        of appeal from award of board of arbitrators. In response,
        the [trial] court scheduled a bench trial. . . .

        [The bench trial was held on June 19, 2020. The trial court
        heard the following evidence at trial].

        For nearly eight (8) years, Plaintiffs worked as independent
        contractors for [Appellants] as real estate agents. Plaintiffs
        were the top selling agents each year they worked for
        [Appellants]. Plaintiffs executed a Nancy Shattuck Real
        Estate & Associates Independent Contractor's Agreement
        ("Agreement") annually, with their final agreement being
        signed on January 3, 2017. Pursuant to the Agreement,
        Plaintiffs gave [Appellants] their seven [] day notice of
        termination of the Agreement on February 13, 2017. It is
        alleged that [Appellants] refused to accept Plaintiffs' notice
        of termination. As of the date of Plaintiffs' termination notice,
        Plaintiffs had secured listing agreements on all [13] of the
        properties and six [] of the properties were also under sales
        contracts. Plaintiffs have only received partial payments in
        the amount of $4,158.14 on six [] of these properties and
        have received no payments on the remaining seven []
        properties.

        Plaintiffs aver that [Appellants] have been unjustly enriched
        in the amount of $17,894.64 which is still due and owing to
        the Plaintiffs. [Appellants] aver that Plaintiffs have been
        compensated for commissions earned prior to termination of
        Agreement, but they do not merit any compensation for
        commissions earned post-termination.

                                      ...

        On July 27, 2020, [the trial] court issued [its judgment,]
        finding in favor of the Plaintiffs and awarding the amount of
        $17,894.64 plus statutory pre-judgment interest of 6% per
        annum.

Trial Court Opinion, 6/3/21, at 1-4 (some capitalization omitted).




                                      -2-
J-S27015-21



     Following the denial of Appellants’ post-trial motion, Appellants filed a

timely notice of appeal. Appellants raise seven claims on appeal:

        [1.] Did the trial court err in relying upon the Plaintiffs’ expert
        witness and not relying upon [Appellants’] expert witness
        regarding custom in the real estate industry?

        [2.] Did the trial court err in determining that it was the
        custom for real estate agents to be entitled to their entire
        commission for real estate sales even where they were no
        longer agents for a real estate broker at the time of closing
        and did not perform all of the responsibilities and duties
        required of real estate agents prior to the closing of a real
        estate sale?

        [3.] Did the trial court err in awarding Plaintiffs [100%] of
        the demanded commission amount when Plaintiffs had
        terminated their employment prior to the applicable listings
        reaching sales agreements?

        [4.] Was it inequitable for the trial court to award the
        Plaintiffs [100%] of their demanded commissions where
        Plaintiffs did not complete [100%] of the work required to
        finalize the sale?

        [5.] Did the trial court err in awarding Plaintiffs the entire
        commission related to the property located at 204 Eldred Hill
        Road when the uncontradicted testimony from [Appellants]
        was that this property was not ultimately sold by her, or her
        agents, and she had received no funds at the time of closing?

        [6.] Did the trial court err in finding that the Plaintiffs met
        their burden of proof to show that the [Appellants] had been
        unjustly enriched?

        [7.] Did the trial court err in finding the Plaintiffs were entitled
        to the entire commissions for all of the properties only by
        securing listing agreements on [Appellants’] behalf where
        there remained additional work to be completed prior to
        finalized closing on the real estate that was performed by
        other real estate agents?



                                       -3-
J-S27015-21



Appellants’ Brief at 4-5.

      We have reviewed the briefs of the parties, the relevant law, the certified

record, the notes of testimony, and the opinion of the able trial court judge,

the Honorable Maureen A. Skerda.        We conclude that Appellants are not

entitled to relief in this case, for the reasons expressed in Judge Skerda’s June

3, 2021 opinion. Therefore, we affirm on the basis of Judge Skerda’s thorough

opinion and adopt it as our own. In any future filing with this or any other

court addressing this ruling, the filing party shall attach a copy of Judge

Skerda’s June 3, 2021 opinion.

      Judgment affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/30/2021




                                      -4-